Case: 11-13786   Date Filed: 07/17/2012   Page: 1 of 3

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-13786
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:05-cr-00045-RS-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TREVIN NUNNALLY,
a.k.a. Rick,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 17, 2012)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 11-13786      Date Filed: 07/17/2012      Page: 2 of 3

       Trevin Nunnally, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 18 U.S.C. § 3582(c)(2) motion that sought a sentence

reduction pursuant to Amendments 516, 518, and 667 to the Sentencing

Guidelines. On appeal, Nunnally argues that the district court erred by failing to

grant him relief under Amendments 518 and 667, and by construing his motion as

one seeking relief under Amendment 750.1

       We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003). We review “de novo the district court’s legal conclusions

regarding the scope of its authority under the Sentencing Guidelines.” United

States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002).

       Section 3582 provides that a court may reduce a defendant’s term of

imprisonment where a defendant was sentenced based on a sentencing range that

was subsequently lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o). 18 U.S.C. § 3582(c)(2); see also United States v. Stossel, 348 F.3d

1320, 1322 n.2 (11th Cir. 2003).


       1
              In his initial brief, Nunnally does not mention Amendment 516, and thus he has
waived any argument that his sentence should be reduced on this basis. See United States v.
Wright, 607 F.3d 708, 713 (11th Cir. 2010).

                                              2
                 Case: 11-13786        Date Filed: 07/17/2012        Page: 3 of 3

       Here, the district court properly denied Nunnally’s motion to reduce his

sentence under Amendments 518 and 667. Nunnally was sentenced in 2006, but

Amendment 518 became effective in 1995, see U.S.S.G. App. C, Amend. 518,

while Amendment 667 became effective in 2004, see id., Amend. 667. Because

these Amendments became effective before Nunnally’s sentencing date, they

cannot serve as the basis for relief under § 3582(c)(2), which is available only

where the sentencing guidelines were amended subsequent to sentencing. See 18

U.S.C. § 3582(c)(2).

       Nunnally contends that the district court erred by construing his motion as

additionally seeking relief under Amendment 750. However, the district court

merely concluded that this issue was not yet ripe and dismissed it without

prejudice.2 Because Nunnally suffered no harm from this decision, we need not

address this issue further.

       AFFIRMED.3




       2
               We note that during the pendency of this appeal, Amendment 750’s retroactivity
was incorporated into the Guidelines. See U.S.S.G. § 1B1.10(c); U.S.S.G. App. C, Amend. 759.
If he complies with the district court’s orders, see dkt. 273 at 2-3, dkt. 392 at 1, Nunnally is free
to file a new motion for relief that specifically addresses his arguments, if any, under these
Amendments.
       3
               Nunnally’s request for oral argument is DENIED.

                                                  3